Title: From John Adams to John V. N. Yates, 1 January 1823
From: Adams, John
To: Yates, John V. N.



Gentlemen.
Quincy January 1st. 1823

I have received the letter you did me honor to write me on the 24th. December. And I pray you to accept my thanks for the kind expressions and benevolent sentiments of it,—The Greeks I believe have been alternately excited and encouraged in their resistance to the Turks by Russia, Austria England and France for a course of years past, and now I fear they are to be abandoned to their fate by all of them; It is impossible for us Americans to withhold our sympathy in their sufferings; Indeed we ought to sympathize in the sufferings of all mankind under bad Governments. Superstitions and tyrannical dominations oppress mankind all over the World we cannot relieve them all we shall receive with open Arms I hope, all who can seek refuge and protection under our mild Government, And if public charities could be applied to assist emigrants from Slavery to Liberty it would be more usefully employed than in some other enterprises of less promising beneficence—I hope nothing will be done which may embarrass our National Government, sound political prudence ought not to be banished from our deliberations.
Insani sapiens nomen ferat æqus iniqui
Ultra quam satis est virtutem sipetat Ipsam—
I have the honour to be Gentlemen / with great respect your obedient humb. Servent
John Adams